UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7241


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BRENDA JOYCE MARKS, a/k/a Joyce Thompson Marks, a/k/a Brenda
Joyce Horsley Marks,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.      Raymond A. Jackson,
District Judge. (4:06-cr-00106-RAJ-JEB; 4:08-cv-00006-RAJ)


Submitted:    April 13, 2009                 Decided:   April 21, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brenda Joyce Marks, Appellant Pro Se. Michael Ronald Gill,
Assistant United States Attorney, Richmond, Virginia; Howard
Jacob Zlotnick, Assistant United States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Brenda    Joyce    Marks        seeks     to     appeal     the    district

court’s order denying relief on her 28 U.S.C.A. § 2255 (West

Supp.    2008)    motion.        The    order      is    not    appealable        unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional        right.”         28     U.S.C.      § 2253(c)(2)       (2006).        A

prisoner       satisfies       this        standard       by     demonstrating          that

reasonable       jurists    would       find      that    any     assessment       of     the

constitutional        claims     by    the    district        court   is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Marks has

not     made    the     requisite      showing.          Accordingly,       we     deny    a

certificate of appealability, deny leave to proceed in forma

pauperis,      and    dismiss     the      appeal.         We    dispense        with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                  DISMISSED



                                              2